DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George M. Kaplan (#28375) on 7/25/22.

The application has been amended as follows: 

Claim 1 is changed to:
“An electric machine, comprising: 
a stator (2) having a stator body (3) with a stator winding (4) configured to electrically create a plurality of stator poles disposed around the inner periphery of the stator body, 
a rotor (5) rotatably disposed within said stator and having a rotor body (6), 
a housing (9) enclosing at least said rotor (5), the stator body (3) and the stator winding (4) and comprising an end shield (10, 11) arranged at each axial end (12, 13) of the machine, said housing having 
at least one air inlet (15) at a first said axial end (12) of the machine, and 
at least one peripheral air outlet (16) at the other, second axial end (13) of the machine, and 
a stator frame (14) surrounding the stator body (3) and the rotor (5) and spaced from said stator body (3) to define a channel for cooling air flowing therebetween, 
a fan (17) fixed within the housing (9) at said second axial end (13) to rotate with the rotor body (6) so as to create a flow of air through said housing from said air inlet (15) to said air outlet (16) for cooling parts of the electric machine, and 
an arrangement (18) configured to form an air outlet channel (19) configured to conduct air radially leaving said fan (17) to said air outlet (16), 
wherein said arrangement comprises, in a first channel portion (20), a first 
in a second channel portion (22) following upon the first channel portion (20), a second 
a wall (25) of said first channel portion (20) opposite said first wall (21) is formed by said stator frame (14) radially inside said housing (9).”
The amendment is made to provide continuity between “first wall” and “second wall” since the rest of the claims only refer to the first wall and second wall.

Claim 3 is changed to:
“An electric machine according to claim 1, wherein said end shield (11) at the second axial (13) end of the housing (9) has peripheral portions (24) pointing in the direction of said first axial end (12) and providing said first wall 

Claim 5 is changed to:
“An electric machine according to claim 1, wherein said first wall 

Claim 6 is changed to:
“An electric machine according to claim 1, wherein said second wall 

Claim 9 is changed to:
“An electric machine, comprising: 
a stator (2) having a stator body (3) with a stator winding (4) configured to electrically create a plurality of stator poles disposed around the inner periphery of the stator body, 
a rotor (5) rotatably disposed within said stator and having a rotor body (6), 
a housing (9) enclosing at least said rotor (5), the stator body (3) and the stator winding (4) and comprising an end shield (10, 11) arranged at each axial end (12, 13) of the machine, said housing having 
at least one air inlet (15) at a first said axial end (12) of the machine, 
at least one peripheral air outlet (16) at the other, second axial end (13) of the machine, and 
a stator frame (14) surrounding the stator body (3) and the rotor (5) and spaced from said stator body (3) to define a channel for cooling air flowing therebetween, 
a fan (17) fixed within the housing (9) at said second axial end (13) to rotate with the rotor body (6) to create a flow of air through said housing from said air inlet (15) to said air outlet (16) for cooling parts of the electric machine, and 
an arrangement (18) configured to form an air outlet channel (19) configured to conduct air radially leaving said fan (17) to said air outlet (16), 
wherein said arrangement comprises, 
in a first channel portion (20), a first 
in a second channel portion (22) following upon the first channel portion (20), a second normal to air flow in said first channel portion (20) 
a wall (25) of said first channel portion (20) opposite said first wall (21) is formed by said stator frame (14) radially inside said housing (9), 
said air outlet channel (19) has a third channel portion (27) following upon said second channel portion (22) and which is configured to redirect air flow arriving thereto through said second channel portion (22) in an axial direction away from said first axial end (12) and through said outlet (16).”

The amendment is made to: provide continuity between “first wall” and “second wall” since the rest of the claims only refer to the first wall and second wall; and to clarify the outlet 16 position, since the outlet 16 is at the end of the third channel portion 27 (fig 2) as opposed to the second channel portion 20 (fig 1).

Claim 24 is changed to:
“An electric machine according to claim 1, wherein said channel defined between said stator (2) and stator frame (14), and said first channel portion (20) are oriented to direct air flow in opposite directions.”


Reasons for Allowance
Claims 1-3, 5-13, 15 and 22-24 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An electric machine, comprising: 
a stator (2) having a stator body (3) with a stator winding (4) configured to electrically create a plurality of stator poles disposed around the inner periphery of the stator body, 
a rotor (5) rotatably disposed within said stator and having a rotor body (6), 
a housing (9) enclosing at least said rotor (5), the stator body (3) and the stator winding (4) and comprising an end shield (10, 11) arranged at each axial end (12, 13) of the machine, said housing having 
at least one air inlet (15) at a first said axial end (12) of the machine, and at least one peripheral air outlet (16) at the other, second axial end (13) of the machine, and 
a stator frame (14) surrounding the stator body (3) and the rotor (5) and spaced from said stator body (3) to define a channel for cooling air flowing therebetween, 
a fan (17) fixed within the housing (9) at said second axial end (13) to rotate with the rotor body (6) so as to create a flow of air through said housing from said air inlet (15) to said air outlet (16) for cooling parts of the electric machine, and 
an arrangement (18) configured to form an air outlet channel (19) configured to conduct air radially leaving said fan (17) to said air outlet (16), 
wherein said arrangement comprises, in a first channel portion (20), a first wall (21) configured to direct air leaving said fan (17) axially back in the direction of said first axial end (12), 
in a second channel portion (22) following upon the first channel portion (20), a second wall (23) configured to redirect the air flow from the fan (17) to assume a major radial component of said redirected air flow in a direction substantially normal to air flow in said first channel portion (20) and through said outlet (16) and opposite to direction of air flow through said inlet (15), and 
a wall (25) of said first channel portion (20) opposite said first wall (21) is formed by said stator frame (14) radially inside said housing (9).”

    PNG
    media_image1.png
    348
    587
    media_image1.png
    Greyscale

The closest prior art Feng (CN105634210) and Ootsuka (JP57046645), either alone or in combination, do not disclose the above limitations.
Feng discloses stator frame 2 surrounding the stator body 1a and the rotor 3; and includes the wall of the first channel portion opposite the first wall is formed by the stator frame 2 radially inside the housing, but does not disclose the stator frame spaced from the stator body to define a channel for cooling air flowing therebetween. 

    PNG
    media_image2.png
    297
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    429
    media_image3.png
    Greyscale

In other embodiments (figs 2-3) Feng does disclose the channel (2h, 1h & 19h) between the stator frame 2 and the stator body 1a, but this results in the inlet and outlet being on the same axial side.

    PNG
    media_image4.png
    487
    563
    media_image4.png
    Greyscale


Ootsuka discloses (note: rejection employed fig 2 but has similar structure as fig 1) the stator frame 1 surrounding the stator body 3 and the rotor and spaced from said stator body 3 to define a channel for cooling air flowing therebetween and discloses the wall of said first channel portion opposite said first wall is formed by portion 11 (figs 1-2 & below), but does not disclose the wall of said first channel portion opposite said first wall is formed by said stator frame radially inside said housing.

    PNG
    media_image5.png
    380
    870
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834